Beardsley, J.
The plaintiff, a resident of Massachusetts, if liable to taxation in this state, is so by virtue of the following statute :—“ The interest of any trading, mercantile or manufacturing business shall be assessed in the company or corporate name, in the town, city or borough where the business is carried on. * * * The average amount of goods kept on hand for sale during the year, or any portion of it where the business has not been carried on for a year previous to the first day of October, shall be the rule of assessment and taxation.” Rev. Statutes of 1875, p. 158, sec. 29 ; Gen. Statutes of 1888, sec. 3847.
The plaintiff claims that this statute is not applicable to residents of other states doing business in this state, but only to residents of this state. There is nothing in the language of the act, or the subject to which it relates, to suggest such a limitation of its meaning. On the contrary we may well presume that the legislature deemed it reasonable’ that a citizen of another state permanently locating his business here, and sharing with our own citizens the advantages of such location, should contribute to the expenses of the local government upon which he relies for his welfare and protection. In the same line of legislation with the statute referred to, the legislature has exempted from taxation the money or property of our citizens actually invested in merchandising or manufacturing carried on out of this state, (Rev. Statutes of 1875, p. 156, sec. 15), manifestly upon *354the idea that such property would he taxed in the jurisdiction where it was invested. It seems there is not a similar provision in Massachusetts, and hence the plaintiff, being a resident of that state, was required to pay taxes upon the property in question there; but that does not affect the question of his legal liability to taxation in this state.
The plaintiff being a non-resident of this state, was not subject to taxation upon his horse and wagon, unless by force of the statute first referred to. But that statute makes the average amount of goods kept on hand for sale the “ rule of assessment and taxation.”' The horse and wagon, not being goods kept on hand for sale, were improperly included in the assessment and the plaintiff is entitled to the return of $2.53, the part of the tax imposed on account of them.
We think that the plaintiff is also entitled to the return of $6.37, the amount of the ten per cent, imposed upon him for his failure to hand in a list of his property. The imposition of taxes is a matter' stricti juris, and the plaintiff was not liable to the penalty, unless he was made so by the language of the statute. Rev. Statutes of 1875, p. 153, sec. 4. But that statute authorizes the addition of ten per cent, only to the list made by the assessors of the property of a “ resident of a town ” liable to give in a list and pay taxes therein, who neglects or refuses to give in his list. The plaintiff, not being a resident of this state, is not subject to the provisions of this statute.
• We advise judgment for the plaintiff for $8.90—the sum of the two items $2.53 and $6.37.
In. this opinion the other judges concurred.
Note. Tlie reference in the foregoing opinion to the statute with regard to the addition of ten per cent, to the amount of taxable property where a sworn list is not handed in by the tax-payer, is to the Revision of 1875 and not to the General Statutes of 1888. The phraseology of the statute is somewhat changed as it appears in the latter. In the Revision of 1875 it is as follows:—“ Each resident of any town liable to give in a list and pay taxes therein, shall, on or before the first day of November annually, give in his list made and sworn to as hereinbefore prescribed, and if he shall *355neglect or refuse so to do,” etc. Rev. of 1875, p. 153, sec. 4. In the Revision of 1888 the statute runs as follows:—“ Every person residing or liable to give in a list and pay taxes in any town, shall,” etc. Gen. Statutes of 1888, § 3869. In the former statute the person must be a resident of the town and liable to give in a list; in the latter he must be a resident or be liable to give in a list. This would seem to imply that persons not resident in a town, but owning taxable property there, are bound to give in lists and liable to the ten per cent, addition where they neglect to do so. But upon looking at section 3082 of the later revision (which has not been changed from its form in the preceding revision), we find that the assessors of each town are required to post or publish a notice “ requiring all persons therein liable to pay taxes, to bring in written or printed lists of their taxable property.” There seems to be no statute directing what persons shall bring in their lists, except the one before considered (§ 3809), that “ every person residing or liable to give in a list ” shall give in such list. It is perhaps a fair inference that no tax-payers are “ liable to give in lists” except those whom the assessors (under § 3082) notify to.bring in their lists, and the persons so notified are “ all persons therein liable to pay taxes.”. If the term “ all persons therein ” means “ all persons residing therein,” as would- seem a -reasonable construction, then a non-resident having property in. the town is not “ liable to give in a list.” R.